Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The double patenting rejection has been withdrawn (and the previously rejected claims are canceled).
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "the upper surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the upper surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marola U.S. Patent No. 8,690,514.
Claim 21, Marola teaches a conveyor system 10 capable of being interconnected to a motor vehicle 16, comprising: a first conveyor 22; a second conveyor 24 interconnected to the first conveyor 22; a conveyor mount 20, wherein the first conveyor 22 is interconnected to the conveyor mount 20; a first plate (below 100) Fig. 2 interconnected to a first flat portion of the motor vehicle 16; a post 100 interconnected to the first plate (below 100) Fig. 2 and extending upwardly from the first plate (below 100) Fig. 2; an arm member 34 interconnected on a first end to the post 100; a second plate 112 interconnected to a second end of the arm member 34; and a rotator gear 108 interconnected to the upper surface of the second plate 112 and the conveyor mount 
Claim 22, Marola teaches the first plate (below 100) Fig. 2 and the second plate 112 have substantially flat upper surfaces and substantially flat lower surfaces Fig. 1,11.  
Claim 30, Marola teaches a hydraulic cylinder 26 interconnected to the conveyor mount 20 at a first end and to the rotator gear 108 at a second end opposite the first end Fig. 1.  
Allowable Subject Matter
Claims 31-27 are allowed.
Claim 38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 23-29 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS